DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,194,415 B2 to Zarraga et al. Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarities shown below:
17/237,224
11,194,415
22. A system for detecting a continuous pressure curve for a touch on a display device, comprising:

a column switching register;

a plurality of physical variable impedance array (VIA) columns connected by interlinked impedance columns;

a plurality of physical VIA rows connected by interlinked impedance rows;

an array of column drivers configured to:
based on the column switching register, select the interlinked impedance columns, and

connect, via the selected the interlinked impedance columns, to the selected interlinked impedance columns and to the plurality of physical VIA columns;

a plurality of row sense sinks connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows; and

a processor configured to interpolate the continuous pressure curve in the physical VIA columns and physical VIA rows from an electrical signal from the array of column drivers, sensed at the plurality of row sense sinks.
1. A laptop touchpad system for detecting a continuous pressure curve for a touch comprising:

a plurality of physical variable impedance array (VIA) columns connected by interlinked impedance columns;

a plurality of physical VIA rows connected by interlinked impedance rows;

a plurality of column drive sources connected to the interlinked impedance columns and to the plurality of physical VIA columns through the interlinked impedance columns;

a plurality of row sense sinks connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows; and

a processor configured to interpolate the continuous pressure curve in the physical VIA columns and physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.
23. The system, wherein the processor is further configured to detect two or more touches at a first time, determine that the two or more touches at the first time are arranged in a pattern corresponding to a predetermined gesture, determine a relative pressure between the two or more touches from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks, and associate the continuous pressure curve with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the two or more touches, and provide a confirming input to the UI element based on the relative pressure between the two or more touches.
2. The system wherein the processor is configured to detect two or more touches at a first time, determine that the two or more touches at the first time are arranged in a pattern corresponding to a predetermined gesture, determine a relative pressure between the two or more touches from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks, and associate the continuous pressure curve with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the two or more touches, and provide a confirming input to the UI element based on the relative pressure between the two or more touches.
24. The system, wherein the processor is further configured to resize a user interface (UI) element proportionally to the continuous pressure curve.
5. The system wherein the processor is configured to resize a user interface (UI) element proportionally to the continuous pressure curve.
25. The system, wherein the processor is further configured to determine that the touch on the display device is a high force tap corresponding to a knuckle tap from the continuous pressure curve.
6. The system wherein the processor is configured to determine that the touch is a high force tap corresponding to a knuckle tap from the continuous pressure curve.
26. The system, wherein the processor is further configured to determine that the touch on the display device is a kneading pattern of multiple fingers pushing in and out with translating horizontally or vertically on the sensor array from the continuous pressure curve.
7. The system wherein the processor is configured to determine that the touch is a kneading pattern of multiple fingers pushing in and out with translating horizontally or vertically on the sensor array from the continuous pressure curve.
29. The system, wherein the processor is further configured to detect two or more touches at a first time and determine a relative pressure between the two or more touches from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks.
8. The system wherein the processor is configured to detect two or more touches at a first time and determine a relative pressure between the two or more touches from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.
30. The system, wherein the processor is further configured to determine a pressure response from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks.
3. The system wherein the processor is configured to determine a pressure response from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.
31. The system, wherein the processor is further configured to provide adjustment information to a coupled device based on the gesture location and pressure response.
4. The system wherein the processor is configured to provide adjustment information to a coupled laptop based on a location of the pattern corresponding to the predetermined gesture and pressure response.
32. The system, wherein the processor is further configured to determine a relative orientation of a plurality of fingers from the electrical signal from the array 317/237,224of column drivers sensed at the plurality of row sense sinks and a relative pressure applied by the plurality of fingers from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks.
9. The system wherein the processor is configured to determine a relative orientation of a plurality of fingers from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks and a relative pressure applied by the plurality of fingers from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.
33. The system, wherein the processor is further configured to determine a continuous pressure change at one or more points on the sensor array from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks and to cause a user interface (UI) element to provide visual feedback based on the continuous pressure at the one or more points.
10. The system wherein the processor is configured to determine a continuous pressure change at one or more points on the sensor array from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks and to cause a user interface (UI) element to provide visual feedback based on the continuous pressure at the one or more points.
34. The system, wherein the processor is further configured to determine a pattern of touches of one or more points in contact with the sensor panel instantaneously or over time and to determine a pressure at the one or more points in contact with the sensor panel instantaneously or over time.
11. The system wherein the processor is configured to determine a pattern of touches of one or more points in contact with the sensor panel instantaneously or over time and to determine a pressure at the one or more points in contact with the sensor panel instantaneously or over time.

Claims 27 and 28 are dependent on claim 1.

Claims 22, 23, 25-27 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, 10 and 12-19 of U.S. Patent No. 10,990,223 B2 to Zarraga et al. Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarities shown below:
17/237,224
10,990,223
22. A system for detecting a continuous pressure curve for a touch on a display device, comprising:

a column switching register;

a plurality of physical variable impedance array (VIA) columns connected by interlinked impedance columns;

a plurality of physical VIA rows connected by interlinked impedance rows;

an array of column drivers configured to:
based on the column switching register, select the interlinked impedance columns, and

connect, via the selected the interlinked impedance columns, to the selected interlinked impedance columns and to the plurality of physical VIA columns;

a plurality of row sense sinks connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows; and

a processor configured to interpolate the continuous pressure curve in the physical VIA columns and physical VIA rows from an electrical signal from the array of column drivers, sensed at the plurality of row sense sinks.
1. A system for detecting a continuous pressure curve for a touch on a display device comprising:

a plurality of physical variable impedance array (VIA) columns connected by interlinked impedance columns;

a plurality of physical VIA rows connected by interlinked impedance rows;

a plurality of column drive sources connected to the interlinked impedance columns and to the plurality of physical VIA columns through the interlinked impedance columns;

a plurality of row sense sinks connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows; and

a processor configured to:

based on the touch, receive a continuous electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks, and

based on the continuous electrical signal, detecting the continuous pressure curve for the touch.
25. The system, wherein the processor is further configured to determine that the touch on the display device is a high force tap corresponding to a knuckle tap from the continuous pressure curve.
4. The system wherein the processor is further configured to, based on the continuous pressure curve, determine that the touch on the display device is a high force tap corresponding to a knuckle tap, from the continuous pressure curve.
26. The system, wherein the processor is further configured to determine that the touch on the display device is a kneading pattern of multiple fingers pushing in and out with translating horizontally or vertically on the sensor array from the continuous pressure curve.
5. The system wherein, based on the continuous pressure curve, the processor is further configured to, based on the continuous pressure curve, determine that the touch on the display device is a kneading pattern of multiple fingers pushing in and out.
27. The system, wherein the processor is further configured to determine that the touch on the display device is a pressure pattern that can damage the device from the continuous pressure curve.
6. The system wherein the processor is further configured to, based on the continuous pressure curve, determine that the touch on the display device is a pressure pattern that can damage the device.
30. The system, wherein the processor is further configured to determine a pressure response from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks.
9. The system wherein the processor is configured to determine a pressure response from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.
31. The system, wherein the processor is further configured to provide adjustment information to a coupled device based on the gesture location and pressure response.
10. The system wherein the processor is configured to, based on the continuous pressure curve, provide adjustment information to a coupled device based on the gesture location and pressure response.
33. The system, wherein the processor is further configured to determine a continuous pressure change at one or more points on the sensor array from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks and to cause a user interface (UI) element to provide visual feedback based on the continuous pressure at the one or more points.
12. The system wherein the processor is configured to: determine a continuous pressure change at one or more points on the sensor array from the to cause a user interface (UI) element to provide visual feedback based on the continuous pressure at the one or more points.
34. The system, wherein the processor is further configured to determine a pattern of touches of one or more points in contact with the sensor panel instantaneously or over time and to determine a pressure at the one or more points in contact with the sensor panel instantaneously or over time.
13. The system wherein the processor is configured to determine a pattern of touches of one or more points in contact with the sensor panel instantaneously or over time and to determine a pressure at the one or more points in contact with the sensor panel instantaneously or over time.
22. A system for detecting a continuous pressure curve for a touch on a display device, comprising:

a column switching register;

a plurality of physical variable impedance array (VIA) columns connected by interlinked impedance columns;

a plurality of physical VIA rows connected by interlinked impedance rows;

an array of column drivers configured to:
based on the column switching register, select the interlinked impedance columns, and

connect, via the selected the interlinked impedance columns, to the selected interlinked impedance columns and to the plurality of physical VIA columns;

a plurality of row sense sinks connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows; and

a processor configured to interpolate the continuous pressure curve in the physical VIA columns and physical VIA rows from an electrical signal from the array of column drivers, sensed at the plurality of row sense sinks.
14. A system for detecting a continuous pressure curve for a touch on a display device comprising:

a variable impedance array (VIA), an array column driver, an array row sensor, and a processor;

wherein the VIA includes interlinked impedance columns coupled to the array column driver and interlinked impedance rows coupled to the array row sensor;

wherein the array column driver is configured to select the interlinked impedance columns based on a column switching register and electrically drive the interlinked impedance columns using a column driving source;

wherein the VIA conveys current from the driven interlinked impedance columns to the interlinked impedance columns which are sensed by the array row sensor;

wherein the array row sensor selects the interlinked impedance rows and electrically senses a state of the interlinked impedance rows based on a row switching register; and

wherein the processor is configured to:

determines a pressure of the touch over a period of time from the state of the interlinked impedance rows sensed by array row sensor, and

based on the determined pressure over the period of time, detecting the continuous pressure curve for the touch.
23. The system, wherein the processor is further configured to detect two or more touches at a first time, determine that the two or more touches at the first time are arranged in a pattern corresponding to a predetermined gesture, determine a relative pressure between the two or more touches from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks, and associate the continuous pressure curve with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the two or more touches, and provide a confirming input to the UI element based on the relative pressure between the two or more touches.
15. The system wherein the processor is further configured to detect two or more touches at a first time at the sensor panel and determine, based on pressures of the two or more touches over the period of time, detect continuous pressure curves for the two or more touches.
  
16. The system wherein the processor is further configured to determine that the continuous pressure curve of the touch comprises a pattern corresponding to a predetermined gesture.

30. The system, wherein the processor is further configured to determine a pressure response from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks.
17. The system wherein the processor is further configured to determine a pressure response from the state of the interlinked impedance rows sensed by array row sensor.
32. The system, wherein the processor is further configured to determine a relative orientation of a plurality of fingers from the electrical signal from the array 317/237,224of column drivers sensed at the plurality of row sense sinks and a relative pressure applied by the plurality of fingers from the electrical signal from the array of column drivers sensed at the plurality of row sense sinks.
18. The system wherein the processor is further configured to determine a relative orientation of a plurality of fingers from the state of the interlinked impedance rows sensed by array row sensor and a relative pressure applied by the plurality of fingers from the state of the interlinked impedance rows sensed by array row sensor.
34. The system, wherein the processor is further configured to determine a pattern of touches of one or more points in contact with the sensor panel instantaneously or over time and to determine a pressure at the one or more points in contact with the sensor panel instantaneously or over time.
19. The system wherein the processor is further configured to determine a pattern of touches of one or more points in contact with the sensor panel instantaneously or over time and to determine a pressure at the one or more points in contact with the sensor panel instantaneously or over time.

Claims 24, 28 and 29 are dependent on claim 1.
Response to Arguments
Applicant’s arguments with respect to claims 22-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627